Citation Nr: 1044845	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  10-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from 
May 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2009 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
An RO hearing was held in December 2009 and a copy of the hearing 
transcript has been added to the record.  A videoconference Board 
hearing was held at the RO in August 2010 before the undersigned 
Acting Veterans Law Judge and a copy of the hearing transcript 
also has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran testified at his August 2010 Board hearing that he 
had significant in-service noise exposure while working in the 
engine rooms of several U.S. Navy ships during active service.  
He also testified that this in-service noise exposure caused his 
current bilateral hearing loss and tinnitus.  His DD Form 214 
shows that his military occupational specialty (MOS) was 
machinist's mate.  Unfortunately, a review of the Veteran's 
claims file shows that, although the Veteran had a VA examination 
in December 2008 to address the contended causal relationship 
between bilateral hearing loss, tinnitus, and active service, 
this examination is not adequate for VA rating purposes.  See 
38 C.F.R. § 4.2.  

The VA examiner stated in the December 2008 VA audio examination 
report that no occupational or recreational noise exposure was 
reported by the Veteran.  In an April 2009 addendum, this VA 
examiner stated, " The tinnitus is as least likely as not 50:50 
probability caused by a result of military noise exposure.  The 
hearing loss is as least likely as not less than 50:50 
probability caused by a result of military noise exposure."  
This VA examiner provided another addendum in January 2010 and 
stated, " The current diagnosed hearing loss and tinnitus is at 
least likely as not 50/50 probability caused by or related to his 
occupational/recreational noise exposure."  

The Court has held that, when VA undertakes to provide a Veteran 
with an examination, that examination must be adequate for VA 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Before the Board can rely on an examiner's opinion, however, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the evidence.  
Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Furthermore, VA must ensure that any medical opinion is "based on 
sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009). Therefore, it must be clear from 
either the examiner's statements or the Board's decision that the 
examiner has considered "all procurable and assembled data" by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 
(2007).  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  

The Board observes that the VA examiner's opinion provided in the 
April 2009 addendum offers what appear to be internally 
inconsistent opinions, at least one of which is directly 
contradictory to the opinion provided in the January 2010 
addendum.  Further, the examiner appears to relate two separate 
and diametrically opposed sets of facts in forming her opinion.  
Given the foregoing, the December 2008 VA examination report, 
including the April 2009 and January 2010 addenda, is inadequate 
for VA purposes.  See 38 C.F.R. § 4.2.  Thus, on remand, the 
Veteran should be scheduled for an updated VA examination with a 
different VA examiner (if possible) which addresses the contended 
etiological relationship between bilateral hearing loss, 
tinnitus, and active service.

The Veteran also testified at his August 2010 Board hearing that 
he had been awarded Social Security Administration (SSA) 
disability benefits due to rheumatoid arthritis which affected 
his feet.  He testified further that his feet had been considered 
by SSA in evaluating his entitlement to disability benefits.  
Thus, it appears that the Veteran's SSA records are relevant to 
his service connection claim for a bilateral foot disability.  To 
date, the RO/AMC has not attempted to obtain the Veteran's SSA 
records.  The Board notes that VA has a duty to obtain SSA 
records when it has actual notice that the Veteran is receiving 
SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, on remand, the RO/AMC must contact SSA and attempt 
to obtain the Veteran's complete SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request the 
Veteran's complete SSA records, including any 
administrative decision(s) on his application 
for SSA disability benefits and all 
underlying medical records.  A copy of any 
response(s) from SSA, to include any records 
provided, should be included in the claims 
file.

2.  Schedule the Veteran for a VA 
audiological examination; the claims folder 
must be reviewed in conjunction with the 
examination.  The examination must be 
conducted by a clinician other than C. 
Page. The examiner should describe any 
current hearing loss or tinnitus disability, 
and should opine as to whether such is at 
least as likely as not related to in-service 
noise exposure.  The examiner must fully 
describe any pre- or post- service noise 
exposure from occupational or recreational 
activities.  A full and complete rationale 
for all opinions expressed is required.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  The RO should review the claims file to 
ensure that the foregoing requested 
development is completed, and arrange for any 
additional development indicated, to include 
an orthopedic examination, if required.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

